Case 20-00674-JMM         Doc 240    Filed 06/29/21 Entered 06/29/21 09:52:38             Desc Main
                                    Document     Page 1 of 7




 Sheila R. Schwager, ISB No. 5059
 Brent R. Wilson, ISB No. 8936
 HAWLEY TROXELL ENNIS & HAWLEY LLP
 877 Main Street, Suite 1000
 P.O. Box 1617
 Boise, ID 83701-1617
 Telephone: 208.344.6000
 Facsimile: 208.954.5261
 Email: sschwager@hawleytroxell.com
         bwilson@hawleytroxell.com

 Attorneys for Creditor North West Contracting
 Services LLC


                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

 In re:                                          )     Case No. 20-00674-JMM
                                                 )
 BEST VIEW CONSTRUCTION &                        )     Chapter 11
 DEVELOPMENT, LLC,                               )
                                                 )
                Debtor.                          )
                                                 )


   APPLICATION FOR ADMINISTRATIVE EXPENSE AND REQUEST TO BE PAID
                       USING DIP LOAN FUNDS

 Notice of Application for Administrative Expense and Request to be Paid Using DIP Loan
                    Funds and Opportunity to Object and for a Hearing

 No Objection. The Court may consider this request for an order without further notice or hearing
 unless a party in interest files an objection within fourteen (14) days of the date of this notice.

 If an objection is not filed within the time permitted, the Court may consider that there is no
 opposition to the granting of the requested relief and may grant the relief without further notice
 or hearing.

 Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
 the objection shall be served on the movant.

 APPLICATION FOR ADMINISTRATIVE EXPENSE AND REQUEST TO BE
 PAID USING DIP LOAN FUNDS - 1
                                                                                        59276.0001.13866408.1
Case 20-00674-JMM         Doc 240     Filed 06/29/21 Entered 06/29/21 09:52:38            Desc Main
                                     Document     Page 2 of 7




 Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
 schedule a hearing on the objection and file a separate notice of hearing.

        Creditor North West Contracting Services LLC (“North West”), by and through its

 counsel of record, HAWLEY TROXELL ENNIS & HAWLEY LLP, hereby files this Application for

 Administrative Expense and Request to be Paid Using DIP Loan Funds (“Application”),

 pursuant to the Order Granting Motion for Leave to Incur Secured Indebtedness and Pay Certain

 Post-Petition Obligations (Dkt. No. 221) (the “Order”) entered by the Court on May 12, 2021,

 and pursuant to 11 U.S.C. § 503(b)(1)(A) and 11 U.S.C. § 507(a)(2).              In support of this

 Application North West respectfully states and represents that:

        1.      North West is a subcontractor who has worked with Debtor Best View

 Construction & Development, LLC (“Debtor”) on a real estate construction project to build a

 quad-plex located in Nampa, Idaho (the “Project”).

        2.      North West’s work on the Project began prior to Debtor’s bankruptcy case, and

 North West is a creditor of Debtor’s estate for prepetition amounts due and owing.

        3.      In addition, Debtor and North West agreed postpetition that North West would

 continue to work on the Project for the benefit of Debtor’s bankruptcy estate.

        4.      During Debtor’s bankruptcy case, for the benefit of the estate, North West

 performed subcontractor construction work on the Project from August 3, 2020, through October

 9, 2020. A true and correct copy of the invoice of the work completed by North West during this

 time is attached hereto and incorporated by reference herein as Exhibit A.

        5.      North West is owed $125,000.00, per Exhibit A, for work completed on the

 Project postpetition for the benefit of Debtor’s estate.



 APPLICATION FOR ADMINISTRATIVE EXPENSE AND REQUEST TO BE
 PAID USING DIP LOAN FUNDS - 2
                                                                                        59276.0001.13866408.1
Case 20-00674-JMM         Doc 240    Filed 06/29/21 Entered 06/29/21 09:52:38             Desc Main
                                    Document     Page 3 of 7




        6.      The basis for the relief sought herein is 11 U.S.C. § 503(b)(1)(A) and the Order.

 Section 503(b)(1)(A) allows as an administrative expense “the actual, necessary costs and

 expenses of preserving the estate.” Collier notes “[t]he modifiers ‘actual’ and ‘necessary’ must

 be observed with scrupulous care. Before incurring expenses, the trustee should conclude that

 they are indeed necessary to preserve the estate. ‘Preserving the estate,’ however, should not be

 interpreted narrowly . . . preserving the estate may also include . . . continuation of the business

 . . . .” 4 COLLIER ON BANKRUPTCY ¶ 503.06[1] (Alan N. Resnick & Henry J. Sommer eds., 16th

 ed.); see also Reading Co. v. Brown, 391 U.S. 471, 475 (1968) (holding that preservation of the

 estate includes operating the business of the debtor and allowing a tort claim against the

 bankruptcy estate to be an administrative expense). Section “503(b)(1)(A) serves an important

 interest because it provides and incentive to creditors to continue to deal with a debtor in

 bankruptcy so that the debtor may continue its business and thus benefit the estate.” In re

 Azevedo, 2012 WL 372672, at *2 (Bankr. D. Idaho Aug. 17, 2021) (citing 4 COLLIER                  ON

 BANKRUPTCY ¶ 503.06[2]). The test under § 503(b)(1)(A) applied by the court is a two-step

 inquiry such that a court must determine: (1) whether the expense arose from a transaction with

 the estate; and (2) whether the transaction directly and substantially benefited the estate.

 Abercrombie v. Hayden Corp. (In re Abercrombie), 66 F.3d 1091, 1094 (9th Cir. 1998);

 Microsoft Corp. v. DAK Industries, Inc. (In re DAK Industries, Inc.), 66 F.3d 1091, 1094 (9th

 Cir. 1995); Hopkins v. Idaho State University Credit Union (In re Herter), 464 B.R. 22, 32

 (Bankr. D. Idaho 2011); see also Kipperman v. Internal Revenue Service (In re 800Ideas.com,

 Inc.), 496 B.R. 165, 175 (9th Cir. BAP 2013).




 APPLICATION FOR ADMINISTRATIVE EXPENSE AND REQUEST TO BE
 PAID USING DIP LOAN FUNDS - 3
                                                                                        59276.0001.13866408.1
Case 20-00674-JMM         Doc 240     Filed 06/29/21 Entered 06/29/21 09:52:38              Desc Main
                                     Document     Page 4 of 7




        7.      Applying these principles to this case, North West has a valid administrative

 expense claim in the amount requested herein. North West and Debtor entered into an agreement

 postpetition for North West to conduct subcontractor work on the Project. Pursuant to that

 agreement, North West completed work on the Project as identified in Exhibit A hereto. This

 agreement with Debtor postpetition and work done for the benefit of Debtor’s Project is a

 transaction with the estate, satisfying the first prong of the § 503(b)(1)(A) inquiry.

        8.      In addition the second prong of the § 503(b)(1)(A) inquiry is met. North West’s

 work on the Project postpetition directly and substantially benefitted the estate by further

 completing the construction of the Project, of which Project is to be sold for the benefit of

 Debtor’s bankruptcy estate. Moreover, upon payment of the amount requested herein, North

 West will continue to provide subcontractor work to the Project.

        WHEREFORE, North West hereby requests that it be paid $125,000.00 as an

 administrative expense from the DIP Loan funds.

 DATED THIS 29th day of June, 2021.

                                                HAWLEY TROXELL ENNIS & HAWLEY LLP




                                                By/s/ Brent R. Wilson ________________________
                                                   Brent R. Wilson, ISB No. 8936
                                                   Attorneys for Creditor North West Contracting
                                                   Services LLC




 APPLICATION FOR ADMINISTRATIVE EXPENSE AND REQUEST TO BE
 PAID USING DIP LOAN FUNDS - 4
                                                                                          59276.0001.13866408.1
Case 20-00674-JMM      Doc 240    Filed 06/29/21 Entered 06/29/21 09:52:38       Desc Main
                                 Document     Page 5 of 7




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 29th day of June, 2021, I electronically filed the
 foregoing APPLICATION FOR ADMINISTRATIVE EXPENSE AND REQUEST TO BE
 PAID USING DIP LOAN FUNDS with the Clerk of the Court using the CM/ECF system which
 sent a Notice of Electronic Filing to the following persons:




 APPLICATION FOR ADMINISTRATIVE EXPENSE AND REQUEST TO BE
 PAID USING DIP LOAN FUNDS - 5
                                                                               59276.0001.13866408.1
Case 20-00674-JMM     Doc 240    Filed 06/29/21 Entered 06/29/21 09:52:38      Desc Main
                                Document     Page 6 of 7




       AND, I HEREBY CERTIFY that I have served the foregoing document to the following
 non-CM/ECF Registered Participants via U.S. Mail (list names and addresses):

 Best View Construction & Development, LLC
 1625 Mustang Mesa Ave.
 Middleton, ID 83644




                                          /s/ Brent R. Wilson________________________
                                          Brent R. Wilson




 APPLICATION FOR ADMINISTRATIVE EXPENSE AND REQUEST TO BE
 PAID USING DIP LOAN FUNDS - 6
                                                                             59276.0001.13866408.1
    Case 20-00674-JMM              Doc 240      Filed 06/29/21 Entered 06/29/21 09:52:38       Desc Main
                                                   EXHIBIT A
                                               Document     Page 7 of 7
North West Contracting Services
10687 Empress Street Nampa ID
83687
208-696-8394

Quads Nampa


INVOICE 8-3-2020 -10-09-2020

BILL TO
Best View quads                   1910 sunny ridge RD
                                  Nampa ID 83651


     DISCRIPTION                                                                  UNIT PRICE         TOTAL

          1.    (Framing) finished incomplete framing as well as framing
                repairs that had to be made over full site to pass                                $35,000
                inspection. Please see notes and videos sent.



          2.    Windows installation and reset on previously installed                            $24,352

          3.    Siding installation and siding repairs                                            $65,648

,         4.

          5.

          6.

          7.

          8.

          9.

          10.




                                                               SUBTOTAL                           $125,000




                                                               TOTALE DUE ON RECEIPT              $125,000



                                                 Thank you for your business!
